Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments with respect to claims 1-29 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new prior art is provided below.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 11-19, 21, 22, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen; Corville O. et al. US 20180089381 A1 (hereinafter Allen) in view of US 20200118680 A1 Rao; Arun et al. (hereinafter Rao).
Re claims 1, 15, and 29, Allen teaches 
1. A computer-implemented method for automated patient interaction, comprising: 
parsing, with at least one processor, a patient complaint comprising a plurality of words relating to a health of a patient; (parsing input question/complaint e.g. pain discomfort from patient 0019 0020 0023 0025 0030 0037 0043 0047 0049 0052 0057 0058 0064 0070 0087 0089 0092 0101 0106-0110 0124 0125 0128 0152 with fig. 1 and fig. 3)
determining, with at least one processor, a subset of patient queries from a plurality of patient queries stored in a patient query database based on the patient complaint and patient data; (history database of attributes of the patient or subset thereof, treatments as well 0019 0020 0023 0025 0030 0037 0043 0047 0049 0052 0057 0058 0064 0070 0087 0089 0092 0101 0106-0110 0124 0125 0128 0152 with fig. 1 and fig. 3)
communicating the subset of patient queries to a first computing device; (medical system is the device 0019 0020 0023 0025 0030 0037 0043 0047 0049 0052 0057 0058 0064 0070 0087 0089 0092 0101 0106-0110 0124 0125 0128 0152 with fig. 1 and fig. 3)
generating, with at least one processor, output data based on the subset of patient queries and the responses; (database e.g. cartridge is a structured set of problem with treatment and other data pertinent to patient and decision maker interactions and history 0019 0020 0023 0025 0030 0037 0043 0047 0049 0052 0057 0058 0064 0070 0087 0089 0092 0101 0106-0110 0124 0125 0128 0152 with fig. 1 and fig. 3)
communicating the output data to a second computing device; (sending the data to said database 0019 0020 0023 0025 0030 0037 0043 0047 0049 0052 0057 0058 0064 0070 0087 0089 0092 0101 0106-0110 0124 0125 0128 0152 with fig. 1 and fig. 3)
receiving, from the second computing device, a user input corresponding to at least one patient query of the subset of patient queries; and (patients getting decision makers such as doctors to responds 0019 0020 0023 0025 0030 0037 0043 0047 0049 0052 0057 0058 0064 0070 0087 0089 0092 0101 0106-0110 0124 0125 0128 0152 with fig. 1 and fig. 3)
training, with at least one processor and based on the user input, at least one machine-learning algorithm configured to output at least one patient query based on at least one of the patient complaint and a subsequent patient complaint. (machine learning expressly using said database as described and handling new patients or existing patients with new data 0019 0020 0023 0025 0030 0037 0043 0047 0049 0052 0057 0058 0064 0070 0087 0089 0092 0101 0106-0110 0124 0125 0128 0152 with fig. 1 and fig. 3)

However, while Allen teaches patient and doctor interactions with sequential queries, Allen fails to teach
receiving, from the first computing device, user input comprising separate responses to each patient query of at least a portion of the subset of patient queries (Rao multiple patient queries received by a user (doctor) which are simultaneously viewed, answered, and presented to the patient as a whole of answers including at least some or a subset 0038 0062 0092 0113 with fig. 9 and 35)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Allen to incorporate the above claim limitations as taught by Rao to allow for efficient answering of patient questions thereby improving visual acquisition of knowledge by having the scope of concerns in one screen, speeding up time to answer questions and efficiency thereof.

Re claims 2 and 16 , Allen teaches
2. The computer-implemented method of claim 1, wherein the plurality of patient queries is arranged in at least one data structure, and wherein communicating the subset of patient queries to the first computing device and receiving the responses to the at least a portion of the subset of patient queries comprises: communicating at least one query of the subset of patient queries to the first computing device; receiving a response to the at least one query from the first computing device; selecting a next query of the subset of patient queries based on the response; communicating the next query to the first computing device; and receiving a next response to the next query from the first computing devices. (user/patient communicates with system query to response and so forth, historical and trained data is used e.g. classified via attributes, such as patient symptoms, system and decision maker communicate back for treatment for instance, system learns and trains learning model0019 0020 0023 0025 0030 0037 0043 0047 0049 0052 0057 0058 0064 0070 0087 0089 0092 0101 0106-0110 0124 0125 0128 0152 with fig. 1 and fig. 3)

Re claims 3 and 17 , Allen teaches3. The computer-implemented method of claim 1, wherein the user input comprises removing at least one patient query from the subset of patient queries. (user/patient communicates with system query to response and so forth, historical and trained data is used e.g. classified via attributes, such as patient symptoms, system and decision maker communicate back for treatment for instance, system learns and trains learning model0019 0020 0023 0025 0030 0037 0043 0047 0049 0052 0057 0058 0064 0070 0087 0089 0092 0101 0106-0110 0124 0125 0128 0152 with fig. 1 and fig. 3)

Re claims 4 and 18 , Allen teaches
4. The computer-implemented method of claim 1, wherein the user input comprises adding at least one query to the subset of patient queries from the plurality of patient queries. (training/updating 0019 0020 0023 0025 0030 0037 0043 0047 0049 0052 0057 0058 0064 0070 0087 0089 0092 0101 0106-0110 0124 0125 0128 0152 with fig. 1 and fig. 3)

Re claims 5 and 19, Allen teaches
5. The computer-implemented method of claim 1, wherein the user input comprises prioritizing at least one query of the subset of patient queries with respect to at least one other query of the subset of patient queries. (n-best algorithm or any type of ranking probabilistically, user/patient communicates with system query to response and so forth, historical and trained data is used e.g. classified via attributes, such as patient symptoms, system and decision maker communicate back for treatment for instance, system learns and trains learning model0019 0020 0023 0025 0030 0037 0043 0047 0049 0052 0057 0058 0064 0070 0087 0089 0092 0101 0106-0110 0124 0125 0128 0152 with fig. 1 and fig. 3)

Re claims 7 and 21 , Allen teaches
7. The computer-implemented method of claim 1, wherein the patient data comprises at least one of a gender and an age. (gender and age 0019 0020 0023 0025 0030 0037 0043 0047 0049 0052 0057 0058 0064 0070 0087 0089 0092 0101 0106-0110 0124 0125 0128 0152 with fig. 1 and fig. 3)

Re claims 8 and 22 , Allen teaches
8. The computer-implemented method of claim 1, wherein determining the subset of patient queries is based further on at least one response received from the first computing device to at least one initial query determined based on the patient complaint. (user/patient communicates with system query to response and so forth, historical and trained data is used e.g. classified via attributes, such as patient symptoms, system and decision maker communicate back for treatment for instance, system learns and trains learning model0019 0020 0023 0025 0030 0037 0043 0047 0049 0052 0057 0058 0064 0070 0087 0089 0092 0101 0106-0110 0124 0125 0128 0152 with fig. 1 and fig. 3)

Re claims 11 and 25 , Allen teaches
11. The computer-implemented method of claim 1, wherein the at least one machine-learning algorithm applies a neural network to the patient complaint and the patient data. (artificial intelligence with learning is equivalent to neural network usage generically accomplishing the same goal 0019 0020 0023 0025 0030 0037 0043 0047 0049 0052 0057 0058 0064 0070 0087 0089 0092 0101 0106-0110 0124 0125 0128 0152 with fig. 1 and fig. 3)

Re claims 12 and 26 , Allen teaches
12. The computer-implemented method of claim 11, wherein the neural network is based on word embeddings. (word analysis, semantic and syntactic to derive meaning/intent from words 0019 0020 0023 0025 0030 0037 0043 0047 0049 0052 0057 0058 0064 0070 0087 0089 0092 0101 0106-0110 0124 0125 0128 0152 with fig. 1 and fig. 3)

Re claims 13 and 27 , Allen teaches
13. The computer-implemented method of claim 1, wherein the at least one machine-learning algorithm applies at least one model to the patient complaint and the patient data, the method further comprising: generating training data based on a plurality of patient complaints and training input data corresponding to the plurality of patient complaints; and training the at least one model based on the training data. (user/patient communicates with system query to response and so forth, historical and trained data is used e.g. classified via attributes, such as patient symptoms, system and decision maker communicate back for treatment for instance, system learns and trains learning model0019 0020 0023 0025 0030 0037 0043 0047 0049 0052 0057 0058 0064 0070 0087 0089 0092 0101 0106-0110 0124 0125 0128 0152 with fig. 1 and fig. 3)

Re claims 14 and 28 , Allen teaches
14. The computer-implemented method of claim 13, further comprising: communicating the plurality of patient complaints and the plurality of patient queries to a third computing device; and receiving, from the third computing device, a selected subset of patient queries from the plurality of patient queries, wherein the training input data comprises the selected subset of patient queries. (user/patient communicates with system query to response and so forth, historical and trained data is used e.g. classified via attributes, such as patient symptoms, system and decision maker communicate back for treatment for instance, system learns and trains learning model0019 0020 0023 0025 0030 0037 0043 0047 0049 0052 0057 0058 0064 0070 0087 0089 0092 0101 0106-0110 0124 0125 0128 0152 with fig. 1 and fig. 3)

2.	Claims 6, 9, 10, 20, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen; Corville O. et al. US 20180089381 A1 (hereinafter Allen) in view of Moturu; Sai et al. US 20180096738 A1 (hereinafter Moturu).
Re claims 6 and 20, Allen fails to teach
6. The computer-implemented method of claim 1, wherein communicating the subset of patient queries is performed by a chat bot application configured to interact with the patient via voice and/or text. (Moturu chat bot and patient 0029 0078 0091)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Allen to incorporate the above claim limitations as taught by Moturu to allow for reduction of time and human resources when processing patient inputs by utilizing a chat bot accessing the database of historical and contextual interactions, thereby improving Allen to allow voice and text options and also mobile options remotely for a user for faster response time by decision makers i.e. doctors/nurses.

Re claims 9 and 23, Allen fails to teach
9. The computer-implemented method of claim 1, further comprising: after communicating the output data to the second computing device, facilitating voice and/or text communication between an operator of the second computing device and the patient using the first computing device. (Moturu chat bot and patient voice/text 0029 0078 0091)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Allen to incorporate the above claim limitations as taught by Moturu to allow for reduction of time and human resources when processing patient inputs by utilizing a chat bot accessing the database of historical and contextual interactions, thereby improving Allen to allow voice and text options and also mobile options remotely for a user for faster response time by decision makers i.e. doctors/nurses.

Re claims 10 and 24, Allen fails to teach
10. The computer-implemented method of claim 9, wherein the user input received from the second computing device comprises the voice and/or text communication. (Moturu chat bot and patient voice/text 0029 0078 0091)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Allen to incorporate the above claim limitations as taught by Moturu to allow for reduction of time and human resources when processing patient inputs by utilizing a chat bot accessing the database of historical and contextual interactions, thereby improving Allen to allow voice and text options and also mobile options remotely for a user for faster response time by decision makers i.e. doctors/nurses.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20190246968 A1	MATIC; Aleksandar et al.
	Patient and doctors analysis

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov